NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 08a0301n.06
                               Filed: May 28, 2008

                                             Case No. 07-5799

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 UNITED STATES of AMERICA,                                   )
                                                             )
            Plaintiff-Appellee,                              )       ON APPEAL FROM THE
                                                             )       MIDDLE DISTRICT OF
                   v.                                        )       TENNESSEE
                                                             )
 LEON MORTON WELCH,                                          )
                                                             )
       Defendant-Appellant.                                  )
 _______________________________________                     )

BEFORE: BATCHELDER, SUTTON, and FRIEDMAN, Circuit Judges.*

        ALICE M. BATCHELDER, Circuit Judge. Leon Morton Welch appeals the district

court’s denial of his motion to suppress evidence. For the reasons that follow, we AFFIRM.

        An undercover police officer and a confidential informant (“CI”) drove into a gas station,

intending to conduct a controlled drug buy. When a woman approached, the CI told her he wanted

crack cocaine and gave her $40. She went around the building and got into the back seat of a

Cadillac. A man got out of the driver’s seat of the Cadillac, went into the gas station, returned to the

Cadillac, and got back into the driver’s seat. The woman then got out of the back seat of the

Cadillac, returned to the officer’s car, and gave the crack to the CI. The officer signaled other police

officers who had been watching both the Cadillac and the undercover officer’s car; they seized the

Cadillac and the driver, who turned out to be defendant Welch. A search of the Cadillac yielded


        *
           The Honorable Daniel M. Friedman, Circuit Judge for the United States Court of Appeals for the Federal
Circuit, sitting by designation.
crack cocaine and, under the driver’s seat, a firearm.

       Welch was indicted on charges of possessing with intent to distribute cocaine base, being a

felon in possession of a firearm, and possessing a firearm in furtherance of a drug trafficking offense.

He moved to suppress the evidence obtained through the search of the Cadillac, and, when his

motion to suppress was denied, entered a conditional plea of guilty to the charge of possession of

a firearm as a convicted felon. Welch now argues that the police had no probable cause to seize the

Cadillac because the officers had no reason to think there were any more drugs inside.

       “[A] warrantless search of a vehicle lawfully stopped by the police does not violate the fourth

amendment if the officers have probable cause to believe the vehicle contains contraband.” United

States v. Paulino, 935 F.2d 739, 747 (6th Cir. 1991). Probable cause is based on a “totality of the

circumstances” and “requires only a probability or substantial chance of criminal activity, not an

actual showing of such activity.” Illinois v. Gates, 462 U.S. 213, 244 n.13 (1983). “This totality of

the circumstances analysis includes a realistic assessment of the situation from a law enforcement

officer’s perspective.” United States v. Barrett, 890 F.2d 855, 861 (6th Cir. 1989).

       The activities that these officers observed involving the Cadillac certainly gave them

probable cause to believe that they likely would find crack cocaine in the vehicle. Indeed, after

watching the activities of Welch and the woman who actually delivered the $40 worth of crack to

the CI, the officers had little reason to think that they would not find contraband in that vehicle. The

district court did not err by denying defendant’s motion to suppress.

       We AFFIRM the judgment of the district court.




                                                   2